            Case 3:18-cv-01833-HZ       Document 19       Filed 04/25/21        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



TIM MCCUBBIN,                                                No. 3:18-cv-01833-HZ

                       Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                       Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Tim McCubbin brought this action seeking review of the Commissioner's final

decision to deny Supplemental Security Income and Disability Insurance Benefits. On August

27, 2019, pursuant to the parties’ stipulated motion, the Court reversed the Commissioner's

decision and ordered that the case be remanded for additional proceedings. Order, ECF 13.

Judgment was also entered on that date. J., ECF 14. On January 31, 2021, Plaintiff’s counsel

received notice of Plaintiff’s award for benefits. Pl. Mot. Att. 2, ECF 18-2.




1 - ORDER
         Case 3:18-cv-01833-HZ         Document 19       Filed 04/25/21     Page 2 of 2




       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 18.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel's hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS the motion [18] and awards Plaintiff's counsel $14,603.50 in

attorney’s fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney's fees

in the amount of $6,348.73 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

Upon payment of the § 406(b) fees, Plaintiff’s counsel will refund any EAJA fees received by

counsel to Plaintiff. Any amount withheld after all administrative and court attorney's fees are

paid should be released to the claimant.

       IT IS SO ORDERED.



       Dated: ____________________________.
                 April 25, 2021




                                                     ___________________________________
                                                     Marco A. Hernández
                                                     United States District Judge




2 - ORDER
